Citation Nr: 1231610	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected right testicle orchialgia with chronic epididymitis (right testicle disability). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied a rating in excess of 30 percent for service-connected right testicle orchialgia with chronic epididymitis (right testicle disability).  

In August 2011, the Veteran appeared and testified at a videoconference hearing at the Boise RO.  A transcript is of record. 

In September 2011 the Board remanded the appeal regarding a rating in excess of 30 percent for the service-connected right testicle disability for additional development and adjudication.

Also, for reasons described below, this case raises a TDIU claim that is part of the underlying appeal; therefore, the Board has included the issue on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In July 2012, subsequent to issuance of the most recent supplemental statement of the case (SSOC) in June 2012, the Veteran submitted a statement requesting that his most recent examination from a Boise VA clinic be considered as part of the evidence for his appeal.  While the representative forwarded the Veteran's statement to AMC, and indicated that the Veteran had waived local consideration, neither the representative nor AMC included a printed copy of the VA clinic examination report.  The Board does not have access to VA treatment reports from any VA medical facility that have not been either printed out and included in the record or have been loaded into the Virtual VA system.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  While the case is in remand status, any VA treatment records not already included with the claims file should be associated with the claims file.  Therefore, the Board must remand this appeal so that a copy of a July 2012 examination report from the Boise VAMC may be obtained for review.  See 38 C.F.R. § 20.1304 (2011).

Finally, the Board is aware of the Court's decision in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court found that a claim for TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).    

The Board finds that a claim for TDIU has been raised by the record.  Several treatment reports of record indicate that the Veteran is retired and the Veteran testified before the undersigned that the chronic pain of his right testicle disability was the reason he was not working.  In light of the medical evidence of record, the Board finds that notification, development, and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be notified of the evidence needed to substantiate his TDIU claim, in a 38 C.F.R. § 3.159(b) letter.  He should be advised to complete a formal TDIU application and to inform the RO/AMC of any recent medical or mental health treatment that is not already of record.  The notice letter should address the relative duties of VA and the Veteran in obtaining such evidence, as well as VA's practices in assigning disability evaluations and effective dates for those evaluations.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from Boise VAMC, dated June 2012 to present, including any evaluation or examination report prepared by Dr. Walker.  All records and/or responses received should be associated with the claims file.

3.  After completion of the above development, if the appeal cannot be granted in full, a Supplemental Statement of the Case must be furnished that addresses the claim for an increased evaluation for the right testicle disability and the newly raised TDIU claim that has been found to be on appeal.  Consideration for extra-schedular referral should be given on both claims.  The Veteran and his representative should be afforded an appropriate period of time to respond before the claims file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



